 LABORERS LOCAL 
1184 (HIGH LIGHT ELECTRIC
)  355 NLRB No. 29 
167
Laborers International Unio
n of North America, Lo-
cal Union 1184 
and High Light Electric, Inc. 
and International Brotherhoo
d of Electrical Work-
ers, Local 440, AFLŒCIO.  
Case 21ŒCDŒ677 
April 29, 2010 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act.  High 
Light Electric, Inc. (the Employer) filed a charge on Au-
gust 11, 2009, alleging that the Respondent, Laborers 
International Union of North America, Local Union 1184 

(Local 1184), violated Section 8(b)(4)(D) of the Act by 
engaging in proscribed activity with an object of forcing 
the Employer to continue to assign certain work to em-

ployees it represents rather than to employees repre-
sented by International Brotherhood of Electrical Work-
ers, Local 440, AFLŒCIO (Local 440). The hearing was 

held on October 21 and 22, 2009
1 before Hearing Officer 
Cecelia Valentine.  The Employer, Local 1184, and Lo-
cal 440 filed posthearing briefs.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.
2  On the entire re-
cord, the Board makes the following findings.   
I.  JURISDICTION
 The Employer, a California corp
oration, is a contractor 
engaged in the construction industry with a principal 
place of business in Riverside,
 California.  During a 12-
month period preceding the hearing, the Employer pur-
chased and received goods an
d services valued in excess 
of $50,000 directly from points outside the State of Cali-
fornia.  The parties stipulated
, and we find, that the Em-
ployer is engaged in commerce within the meaning of 

Section 2(6) and (7) of the Act and that Locals 1184 and 
440 are labor organizations within the meaning of Sec-
tion 2(5) of the Act.   

                                                          
 1  All dates are in 2009, unless otherwise indicated. 
2  We find no merit in Local 440™s argument that it should have been 
permitted to litigate whether Californi
a prevailing wage laws require 
the Employer to pay electrician™s wage
s for the work in dispute.  As the 
Board recently stated in rejecting a similar argument, ﬁOur determina-
tion of the merits of the dispute decides only which group of employees 

is entitled to perform th
e work, not the wages that the Employer must 
pay them for the work.ﬂ  
IBEW Local 42 (Henkels & McCoy, Inc.), 
354 NLRB No. 78, slip op. at 4 (2009). 
Local 440 contends that the hearing officer™s rulings demonstrated 
bias against it. After a careful review of the record and the hearing 
officer™s rulings, we find no merit in Local 440™s contentions. 
II.  THE DISPUTE
 A.  Background and Facts of Dispute 
The Employer specializes in 
electrical contractor work 
and installs traffic control devices and utilities on public 
works roadway projects in Riverside County and several 

other Southern California counties.  Since 1999 or 2000, 
the Employer has been sign
atory to the master labor 
agreement (Laborers agreemen
t) between the Associated 
General Contractors of Southern California and the 
Southern California District Council of Laborers, which 
includes Local 1184.  The mo
st recent Laborers agree-
ment was effective from July 1, 2006, through June 30, 
2009, and continues on a year-to-year basis thereafter. 
On March 22, 2007, the Employer signed a letter of 
assignment confirming its assignment to employees rep-
resented by Local 1184 of the following work:  
 The installation of all conduit, boxes, foundations, 

vaults, manholes, HDD (horizontal directional drilling) 

and any method, fiber optics, concrete, asphalt, dig-
ging, trenching, shoring, staging and lay out of materi-
als, attaching, core drilli
ng, saw cutting, anchoring de-
vices, back fill, pot holing, mandreling and concrete 
encasement of duct banks. 
 Pursuant to a September 2007 letter of assent, the Em-
ployer has been signatory to the intelligent transportation 
systems agreement (ITS agreement) between Local 440 

and the Southern Sierras Chapter of the National Electri-
cal Contractors Association 
(NECA).  The most recent 
agreement was effective 
from November 1, 2006, 
through August 31, 2009, and continues on a year-to-
year basis thereafter.  Sectio
n 2.34 of the ITS agreement 
sets forth the scope of work, and provides that the 
agreement is intended to cover: 
 electrical work on public stre
ets and freeways, above or 
below the ground.  All work necessary for the installa-
tion, maintenance, renovation, repair or removal of In-

telligent Transportation Systems, CCTV, Street Light-
ing and Traffic Signal work or systems, whether over-
head; underground, or on bridges, including dusk to 

dawn lighting installations and ramps for access to or 
egress from freeways.  Inte
lligent Transportation Sys-
tems shall include all systems and components to con-

trols [sic], monitor and communicate with pedestrian or 
vehicular traffic included [sic] but not limited to instal-
lation, modifications, removal of all Fiber Optic Sys-

tems, Direct Interconnect and Communication Sys-
tems, Microwave Data, Video, Camera Monitoring 
Systems, Microwave Detection Systems, Infrared and 

Sonic Detection Systems, Solar Power Systems, High-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  168 
way Advisory Radio Systems, Highway Weight and 
Motion Systems, Etc. . . . The excavating, setting, lev-
eling and grouting of pre-cast manholes, vaults, pull 
boxes, including ground rods, or grounding system and 

rock necessary for leveling and drainage, as well as the 
pouring of a concrete envelops [sic], if needed. 
 The Employer employs approximately 50 to 75 em-
ployees in any year and at times works with composite 
crews of laborers represente
d by Local 1184 and electri-
cians represented by Local 440.
  It has consistently as-
signed work described in the letter of assignment to em-
ployees represented by Local 1184.   
On June 29 and 30, the Employer received letters from 
Local 440 alleging that the Employer was violating the 

ITS agreement by assigning el
ectrical work to employees 
not represented by Local 440 at four of the Employer™s 
jobsites in Riverside County.  On July 2, the parties met 

to discuss the dispute.  Ther
eafter Local 440 filed a con-
tractual grievance, and the Employer notified Local 1184 
about the dispute. 
On July 8, Local 1184 sent a letter to the Employer 
demanding that the Employer ﬁmaintain your assignment 
of your 2007 letter to the Laborers Unionﬂ and noting 

that ﬁ[i]f you reassign this work to the IBEW, or any 
other craft, the Laborers Un
ion will take immediate ac-
tion, including economic action and withhold labor, to 

ensure the proper assignment of work to Laborers.ﬂ  On 
August 11, the Employer filed 8(b)(4)(D) charges against 
Local 1184.  On September 15
, the Board issued the no-
tice of hearing under Section 10(k). 
In the meantime, Local 440 
withdrew its contractual 
grievance and on September 22 referred the jurisdictional 
dispute to an arbitrator under the plan for the settlement 
of jurisdictional disputes in the construction industry 

(settlement plan).  A hearing was held on September 29.  
Prior to the hearing, the Employer denied that it was 
bound by the settlement plan.  It did not participate in the 

hearing.  Representatives fo
r IBEW and Laborers Inter-
national did participate.  After the hearing concluded, the 
arbitrator issued a decision 
in which he found that all 
parties, including the Employer, were bound to the set-
tlement plan and that the settlement plan constituted the 
sole forum for resolution of the jurisdictional dispute.  

The arbitrator ordered the 
Employer to withdraw the 
charge in this 10(k) proceeding.  The arbitrator did not 
decide the merits of the jurisdictional issue.  The Em-

ployer did not comply with the arbitrator™s order and, as 
previously indicated, the parties proceeded to a 10(k) 
hearing. 
B.  Work in Dispute 
As clarified by the parties at the hearing, the work in 
dispute includes the installation of conduit, boxes, vaults, 
fiber optics, attaching devices, mandreling, and concrete 

encasement of duct banks. 
C.  Contentions of the Parties 
The Employer and Local 1184 contend that there are 
competing claims for the work in dispute, there is rea-
sonable cause to believe that 
Local 1184 violated Section 
8(b)(4)(D) and that there is no agreed-upon voluntary 

method to adjust the dispute because the Employer is not 
bound to the settlement plan.  On the merits of the dis-
pute, the Employer and Local 1184 contend that the fac-
tors of certifications and 
collective-bargaining agree-
ments, employer preference, 
past practice, area and in-
dustry practice, relative skills and training, and economy 
and efficiency of operations favor awarding the disputed 
work to employees represen
ted by the Laborers.  The 
Employer and Local 1184 seek a broad jurisdictional 
award beyond the four jobsites in Riverside County 
which gave rise to this proceeding. 
Local 440 contends that th
e Board lacks jurisdiction 
under Section 10(k) because all parties, including the 
Employer, are bound to the terms of the settlement plan 

as the exclusive method for resolving their jurisdictional 
dispute.  Local 440 further contends that the dispute here 
was manufactured so that the Employer could abrogate 

the ITS agreement.  Local 44
0 does not address how the 
Board should rule on the merits of the dispute should it 
find that it has the authority to act under Section 10(k).  

Local 440 does oppose the re
quest by the Employer and 
Local 1184 for a broad award.
3   D.  Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, there must be 

reasonable cause to believe th
at Section 8(b)(4)(D) of the 
Act has been violated.  This standard requires finding 
that there is reasonable caus
e to believe that there are 
competing claims to the disputed work among rival 
groups of employees and that a party has used proscribed 
means to enforce its claim to 
the work in dispute.  Addi-
tionally, the Board will not proceed under Section 10(k) 
if there is an agreed-upon method for voluntary adjust-
ment of the dispute.
4  For the reasons stated below, we 
find that this dispute is properly before the Board for 
determination under Section 10(k).  
                                                          
 3  Local 440™s counsel left the h
earing while it was still in progress 
and did not present witnesses in 
support of Local 440™s contentions. 
4  See, e.g., 
Electrical Workers Local 3 (Slattery Skanska, Inc.)
, 342 
NLRB 173, 174 (2004). 
 LABORERS LOCAL 1184 
(HIGH LIGHT ELECTRIC
)  169
At all relevant times, both Local 1184 and Local 440 
have claimed the disputed work for employees they rep-
resent.  Furthermore, after learning of Local 440™s claim, 
Local 1184 threatened the 
Employer with ﬁimmediate 
action, including economic action and withhold laborﬂ 
should the Employer reassign
 the disputed work.  Such 
language constitutes a threat to use proscribed means in 

furtherance of a claim to the work in dispute.  Although 
Local 440 contends that Local 1184 and the Employer 
ﬁplottedﬂ to create a work 
dispute where none actually 
existed, there is no evidence that Local 1184 did not in-
tend its threat seriously.  In 
the absence of such evidence, 
a charged party's use of language that, on its face, threat-
ens economic action is sufficient to find reasonable cause 
to believe that Section 8(b)(4)(D) has been violated.
5   We also find that no agreed-on method exists for vol-
untarily resolving the dispute.  It is well settled that all 
parties to the dispute must be bound if an agreement is to 

constitute ﬁan agreed method of voluntary adjustment.ﬂ  
Operating Engineers Local 150 (R&D Thiel)
, 345 NLRB 
1137, 1140 (2005).  In order to determine if the parties 

are bound, the Boar
d carefully scrutinizes the agreements 
at issue.  See, e.g., 
Elevator Constructors Local 2 (Kone, 
Inc.)
, 349 NLRB 1207, 1209Œ1210 (2007); 
Sheet Metal 
Workers Local 292 (Gallagher-Kaiser Corp.)
, 264 
NLRB 424, 428Œ430 (1982). 
It is apparently undisputed that Local 1184 and Local 
440 are bound to the settlement plan through their re-
spective parent International unions.  Local 440 contends 
that the Employer is similarly stipulated to the settlement 

plan through its membership in, and delegation of bar-
gaining authority to, the Southern Sierras Chapter of 
NECA.  We find, however, that Local 440 has failed to 
establish, based on the record in this proceeding, that the 
Employer is bound under the settlement plan. 
Local 440 submitted into ev
idence a copy of the arbi-
trator™s decision holding that the Employer is bound to 
the settlement plan.  But the arbitrator™s decision itself 

cannot bind the Employer to the settlement plan, inas-
much as the Employer was not a party to the September 
29 proceeding and did not ag
ree to be bound by its re-
sults.
6  Furthermore, the documents on which the arbitra-
tor based his decision were not put into evidence in this 
proceeding, and no representative of NECA testified in 

this proceeding.  The ITS agreement also does not sup-
port Local 440™s claim that the Employer is bound under 
the settlement plan, given that it makes no mention of the 

                                                          
 5 Bricklayers (Cretex Construction Services)
, 343 NLRB 1030, 1032 
(2004). 
6 E.g., 
Elevator Constructors Local 2 (Kone, Inc.),
 supra at 1209.  
settlement plan.
7  Instead, alleged violations of the work 
assignment and scope of work provisions of the ITS 
agreement are subject to reso
lution through a three-step 
grievance procedure, culminating in a ﬁfinal and bind-

ingﬂ decision by the Council on Industrial Relations for 
the electrical contracting industry. 
Based on these facts, we find reasonable cause to be-
lieve that there are competi
ng claims to the disputed 
work, that Section 8(b)(4)(D) has been violated, and that 
there is no agreed-upon voluntary method to adjust the 

dispute.  Accordingly, we find that Section 10(k) is ap-
plicable, and that the dispute 
is properly before the Board 
for determination. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting),
 364 U.S. 573, 577 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J.A. 
Jones Construction),
 135 NLRB 1402 (1962).   
The following factors are relevant in making the de-
termination of this dispute. 
1.  Collective-bargaining agreements 
Both Local 1184 and Local 440 have separate binding 
contracts with the Employer.  
Language in each contract 
arguably covers the work in 
dispute.  Therefore, the fac-
tor of collective-bargaining ag
reements does not favor an 
award to employees represented by either union.  See 
Operating Engineers Local 3
18 (Kenneth E. Foeste Ma-
sonry),
 322 NLRB 709, 712 (1996).
8 2.  Employer preference, current assignment,  
and past practice 
The Employer prefers that the work in dispute con-
tinue to be assigned to employees represented by Local 
1184 in accord with a cons
istent past practice dating 
back several years and memori
alized in the Employer™s 
March 22, 2007 letter of assignment.  There is no evi-
dence that the Employer has previously assigned the 

                                                          
 7 The letter of assent binding the Employer to the ITS agreement and 
vesting bargaining authority in the 
Southern Sierras Chapter of NECA 
also makes no reference to the settlement plan. 
8 The Employer entered into the Laborers Agreement and the ITS 
Agreement under the provisions of Sec. 8(f) of the Act that permit 
parties in the construction industry to
 establish bargaining relationships 
without a showing of majority employee support for the union.  Prior 
to the hearing in this case,
 the Employer recognized Local
 1184 as a 
majority representative under Sec. 9(a), based on a card
 showing of 
majority support.  The change in Local 1184™s representative status has 
no effect on our determination of the merits of the dispute. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  170 
work in dispute to employees represented by Local 440.  
We find that the factors of 
employer preference, current 
assignment, and past practice favor awarding the dis-
puted work to employees represented by Local 1184. 
3.  Area practice 
Pat Jeffries, a manager for Doty Brothers Equipment 
Company, testified that most
 of his company™s work oc-
curred ﬁfrom Northern California down to Southern Cali-
fornia,ﬂ and that his company performed the same type 
of ﬁdry utilitiesﬂ work as that of the Employer, although 

in the private sector rather than
 in public works.  Jeffries 
further testified that work similar to that described in the 
letter of assignment was performed by Laborers-
represented employees for Doty Brothers.  
Michael Rodriguez, director of industrial relations for 
the Associated General Contractors of California, testified 
that he was familiar with the assignment of work among 
contractors in Southern California concerning the type of 

work performed by the Employer, and that this work was 
regularly assigned to Labore
rs-represented employees.  
Rodriguez also testified that he was unaware of any excep-

tions to this assignment in Southern California. 
There is no evidence that any employer in the Southern 
California area has assigned work similar to that in dis-

pute to employees represented by Local 440 or to any 
group of electricians.  Accord
ingly, we find that the fac-
tor of area practice favors an
 award of the disputed work 
to employees represented by Local 1184.  
4.  Relative skills and training 
Local 1184 presented evidence that Laborers-
represented employees receive 
training to perform most 
aspects of the work in dispute in courses provided to ap-
prentices and journeymen by the Laborers Training and 
Retraining Trust of Southern California.  The tasks of 
mandreling and installation of fiber optics are learned on 

the job.  The Employer™s president, Erwin Mendoza, 
testified that he valued th
e Trust™s training programs, 
which he perceives to be superior to IBEW training pro-

grams for the outside public works projects which the 
Employer traditionally contracts to perform.  There is no 
evidence concerning the skills and training of employees 

represented by Local 440.  Accordingly, we find that this 
factor favors an assignment 
of the work to employees 
represented by Local 1184.  
5.  Economy and efficiency of operations 
Mendoza testified that it was preferable to have Labor-
ers-represented employees perform the disputed work be-

cause ﬁit doesn™t break the effi
ciency or flow of the work 
as we™re doing the work out there.  It™s burdensome for the 
contractor also to have electricians out there for an hour or 

two of work when the Laborers could perform all the work 
themselves as the day goes on . . . Laborers . . . multi-task 
quite a bit.  And when you™re out there in the street, since 
they do have training for . . . trench plates, traffic control, 
and excavation and shoring, you could virtually employ a 

Laborer out there to perform all the duties and work all in 
an eight-hour day as opposed to the amount of work that™s 
consisted for an electrician to do.ﬂ
9  Mendoza further testi-
fied that if he were required to assign the disputed work to 
IBEW-represented employees, he would not have a full 
day™s work to give to Laborers-represented employees.  

He explained that he would ﬁbe employing an electrician 
to do all that work inefficiently, probably performing three 
hours worth of work in an eight-hour pay period if we 
were to just extract [the work in dispute] away from there.  
And I would have Laborers performing . . . five hours of 

work in an eight-hour pay period.ﬂ 
Local 440 took no position on the various award fac-
tors and presented no evidence on economy and effi-

ciency of operations.  Based on the uncontroverted testi-
mony presented by the Employer and the evidence show-
ing that none of the disputed work required the skills or 

training of an electrician, we
 find that the factor of econ-
omy and efficiency of operations favors awarding the 
disputed work to employees represented by Local 1184. 
Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by Local 1184 are entitled to 

continue performing the work in
 dispute.  We reach this 
conclusion relying on the factors of employer preference, 
current assignment and past pr
actice, area practice, rela-
tive skills and training, and economy and efficiency of 
operations.  In making this determination, we award the 
work to employees represented by Local 1184, not to that 
labor organization or to its members. 
Scope of Award 
ﬁNormally, [Section] 10(k) 
awards are limited to the 
jobsites where the unlawful [Section] 8(b)(4)(D) conduct 
occurred or was threatened.ﬂ  
Carpenters (Prate Installa-
tions, Inc.)
, 341 NLRB 543, 546 (2004).  However, the 
Employer and Local 1184 se
ek an award encompassing 
the Employer™s operations in 11 Southern California 

counties covered by the Laborers agreement. 
The Board has customarily d
eclined to grant an are-
awide award in cases such as
 this in which the charged 
party represents the employ
ees to whom the work is 
                                                          
 9 Smith corroborated Mendoza™s testimony on the efficiency of con-
tractors having a uniform policy of a
ssignment.  Smith testified that 
contractors thereby accomplish ﬁ[
e]fficiency, cost, production where 
you can take one guy that™s multi-t
ask and move him from one thing to 
another.  You get your production goi
ng.  You don™t have to stop in the 
middle of something and switch to 
put someone else in there.ﬂ   
 LABORERS LOCAL 1184 
(HIGH LIGHT ELECTRIC
)  171
awarded and to whom the employer contemplates continu-
ing to assign the work.  E.g., 
Elevator Constructors, Local 
2 (Kone, Inc.)
, supra at 1211Œ1212.  Accordingly, in the 
circumstances of this case we find no warrant for granting 

a broad award.  Therefore, the present determination is 
limited to the particular controversy that gave rise to this 
proceeding. DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of High Light Electric, Inc., represented by 
Laborers International Unio
n of North America, Local 
Union 1184, are entitled to perform the installation of 
conduit, boxes, vaults, fiber optics, attaching devices, 

mandreling, and concrete encasement of duct banks on 
the Employer™s jobsites at the 1900 block of Jurupa, the 
metro link station in Perris, the Magnolia and 15 Free-

way interchange, and the La Sierra and 91 Freeway in-
terchange in Riverside County, California. 
 